ANDERSON, J.
The complainants filed their bill to quiet title to land, under sections 809 to- 814 of the Code of 1896.
*492This court has repeatedly held that' in order to maintain the bill the proof must show a peaceable possession in the complainant as contradistinguished from a contested, disputed or scrambling possession. — Lynn v. Arndt, in MS.,; Brand v. M. S. C. Co., 128 Ala. 579; Adler v. Sullivan, 115 Ala. 582.
While we do not wish to be understood as holding that respondents have a valid title under the tax sale or to decide in whom is reposed the possession of this land, we do' not think the possessory acts of respondents, as shown by the proof, were sufficient to show that complainants did not have the peaceable possession of the land.
A decree pro confesso having* been rendered against respondents J. M. Randle, Lowe and Burnett and who do not assign error in this court, this appeal is affirmed as to them. Reversed as to Many E. Randle and a decree will be here rendered dismissing the bill as to her and the costs of the appeal are taxed against the complainants.
Reversed and rendered.
McClellan, C. J., Tyson and Simpson, J. J., concurring.